Citation Nr: 1757282	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for thyroid cancer.  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse  


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1969 to December 1972.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a January 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs.  Jurisdiction was subsequently transferred to the RO located in St. Petersburg, Florida.

In August 2017, the Veteran and his spouse testified at a Board hearing.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's thyroid cancer is due to his active service.  


CONCLUSION OF LAW

The criteria for direct service connection for thyroid cancer have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fully favorable decision as to the issue of entitlement to service connection for thyroid cancer, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA is permitted to accept a report provided by a private physician as sufficient to grant a claim, without confirmation by a VA examination, if the report is sufficiently complete to be adequate for the purpose of adjudicating the claim.  
38 U.S.C. 5125 (2012).  The Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether the examiner reviewed prior clinical records and other pertinent evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)( it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).   

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's otolaryngologist provided a statement and noted the Veteran's diagnosis of stage four metastatic papillary carcinoma.  Therefore, the medical evidence establishes that the Veteran has a current disability of thyroid cancer.

The Veteran contends that his thyroid cancer is due to exposure to ionizing radiation on the flight line and carcinogenic chemicals, to include benzene, from at least two Environmental Protection Agency (EPA) Superfund sites, while stationed at Barksdale Air Force Base (AFB) in Bossier City, Louisiana.  The Veteran's military record confirms that he was stationed at Barksdale AFB.  At the hearing, the Veteran testified that the hangar on the AFB where he worked was 1.5 miles and his home was approximately three miles from the Superfund site.  

The Veteran also testified that his wife received a diagnosis of papillary carcinoma and his daughter received a diagnosis of nodule disease, which required having half her thyroid removed.  Both family members resided with the Veteran, while stationed at Barksdale AFB.  The record contains medical records confirming the wife and daughter's thyroid disorders.  Moreover, the Veteran testified that the only member of the family unaffected by a thyroid disorder is the Veteran's son, who was born well after the family left Barksdale AFB.  
  
The Veteran, submitted the EPA report for Superfund site Bossier City, Louisiana dated May 2013, as well as an EPA publication dated February 2006, which reported elevated levels of Polycyclic Aromatic Hydrocarbons (PAHs) in soil samples from residential properties near Barksdale AFB.  Therefore, given the Veteran's proximity to the Superfund sites both at work and home, the Board finds that the criteria for an in-service event or injury are met.               

The Veteran provided a medical opinion from, Dr. E.A., a private physician.  Dr. E.A. reviewed the Veteran's claim file, related documents and conducted an independent study to evaluate the etiology of the Veteran's thyroid cancer.  In October 2017, Dr. E.A. opined that the combined exposure to chemical contaminants from two Superfund sites at Barksdale AFB, between 1969 and 1972, was at least a "50-50 likelihood" that it contributed to the Veteran's development of thyroid cancer.  

Throughout his rationale, Dr. E.A. cited various medical articles, treatises, and EPA reports.  Specifically noted and cited within his opinion was that many experts believe increased incidence of thyroid cancer is linked to environmental pollutants, such as benzene.  The doctor also noted the family's medical history supports his opinion, as the only family members with thyroid disorders lived near the Superfund site.   

The Board finds the opinion of Dr. E.A. persuasive as it thoroughly evaluated all the risk factors present during the Veteran's active service and articulated sound reasoning and accurate citations to articles, treatises, and evidence of record in support of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295, 302. 

Given Dr. E.A.'s opinion that it is at least 50-50 likelihood that the Veteran's exposure to the chemical contaminants from the Superfund sites during active duty contributed to the development of thyroid cancer, the Board finds that, after resolving reasonable doubt in favor of the Veteran, service connection for thyroid cancer is warranted.  
   


ORDER

Entitlement to service connection for thyroid cancer is granted.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


